         Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LYESHA CLARK, ET AL.                           :
                                               :        CIVIL ACTION
               v.                              :
                                               :        NO. 19-1579
DWAYNE MERRELL, ET AL.                         :


                                        MEMORANDUM

SURRICK, J.                                                                    JANUARY 28, 2021

       In this civil rights action, a minor child and her niece sustained significant injuries after

being struck by a dirt bike being pursued in an unauthorized high-speed police chase. On the

morning of the accident, Defendant Police Officer Dwayne Merrell, while working a special

detail to confiscate dirt bikes and ATVs, was specifically ordered by his supervisors not to

pursue dirt bike riders. Despite this clear prohibition, Officer Merrell engaged in an

unauthorized high-speed chase of a dirt-bike rider. The chase resulted in an accident that injured

innocent victims—Plaintiffs Lillie Mae Strubbs and minor Z.C. Plaintiffs bring a claim under 42

U.S.C. § 1983 against Officer Merrell, alleging that the high-speed pursuit created a state-created

danger and violated their substantive due process rights under the Fourteenth Amendment.

Officer Merrell now seeks dismissal of the Amended Complaint. (ECF No. 11.) The narrow

issue before us is whether, at this early stage of the litigation, qualified immunity shields Officer

Merrell from liability. We conclude that it does not.

I.     BACKGROUND

       On April 15, 2017, Dwayne Merrell, a Philadelphia Police Officer, was on duty and

assigned to a special detail to confiscate dirt bike and All-Terrain Vehicles (“ATVs”) operated
             Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 2 of 11




on Philadelphia streets.1 (Am. Compl. ¶¶ 11-12.) 2 At roll call, Officer Merrell’s supervisors, Lt.

Ruff and Lt. Frisco, instructed all members of the special detail to not pursue ATVs or dirt bike

riders, or any vehicle unless they witnessed a violent felony. (Id. ¶¶ 13, 15.) Members of the

special detail were provided copies of Philadelphia Police Directive 9.4, which strictly prohibits

initiating a vehicular or ATV pursuit solely for traffic violations, and it advises that a police

pursuit may not continue outside of the boundaries of Philadelphia without permission by a

higher-ranking supervisor. (Id. ¶¶ 14, 16-17; Directive 9.4 at 1-4, Am. Compl. Ex. B.)

         At about 1:05 p.m., Lt. Frisco spotted a green and white motorcycle and called for units

to respond to it. (Report 18, Am. Compl. Ex. A, ECF No. 10.) Several minutes later, Officer

Merrell observed Douglass operating a green and white motorcycle on Philadelphia streets.3

(Am. Compl. ¶¶ 18-19.) Officer Merrell activated the lights and sirens on his marked police

motorcycle and initiated a vehicle stop of Douglass. (Id. ¶¶ 12, 19.) Douglass did not stop. (Id.

¶ 20.)

         Douglass, followed by Officer Merrell, engaged in an eight-to-ten-minute high-speed

chase, at times reaching 60 miles per hour. (Id. ¶¶ 23-24.) At about 1:20 p.m., Officer Merrell



         1
         At the time, Officer Merrell had worked as a Philadelphia Police Officer for twenty
years. (Report 1, Am. Compl. Ex. A, ECF No. 10.) For the last eight years, he had been
assigned to the 16th District. (Id.)
         2
          When considering a motion to dismiss, the Court must accept as true all factual
allegations in plaintiffs’ complaint and construe the facts alleged in the light most favorable to
the plaintiffs. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Ashcroft
v. Iqbal, 556 U.S. 662, 677 (2009)). The Court “consider[s] only the complaint, exhibits
attached to the complaint, matters of public record, as well as undisputedly authentic documents
if the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223,
230 (3d Cir. 2010). Plaintiffs attached the following two exhibits to the Amended Complaint:
the Internal Affairs Division Investigation Report (“Report”) (Exhibit A); and Philadelphia
Police Department Directive 9.4 (“Directive 9.4”) (Exhibit B).
         3
             A motorcycle is considered a type of dirt bike. (See Report 3, 8, 11-12.)
                                                    2
           Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 3 of 11




began broadcasting his changing location. (Report 2-3, 19.) Three minutes later, over police

radio, Lt. Frisco instructed Officer Merrell both to not pursue Douglass and “[l]et’s try to get a

last location and try to box him in.”4 (Am. Compl. ¶ 30, 54; Report 2-3.) Officer Merrell

continued to pursue Douglass and broadcast his location. (Am. Compl. ¶ 31; Report 3.)

       During the high-speed chase, Douglass, followed by Officer Merrell, drove through

Southwest Philadelphia and crossed city lines into Upper Darby, Pennsylvania. (Am. Compl. ¶¶

22, 24.) Some of these areas were densely populated, and there were a lot of pedestrians and

vehicles. (Id. ¶¶ 22, 34.) Officer Merrell did not have permission from a higher-ranking

supervisor to continue the pursuit outside of the boundaries of Philadelphia into Upper Darby.

(Id. ¶ 25.) Officer Merrell did not notify his supervisors that he had crossed into Upper Darby

and he stopped broadcasting his location. (Id. ¶¶ 25, 35.)

       Meanwhile in Upper Darby, at 1:27 p.m., Lillie Mae Stubbs and her minor niece, Z.C.,

were crossing 69th Street in a clearly marked pedestrian crosswalk near the 69th Street

Transportation Center. (Id. ¶ 26.) While travelling northbound on 69th Street, Douglass struck

Stubbs and Z.C. (Id. ¶ 27.) Stubbs and Z.C. were thrown about forty-two feet, lost

consciousness, and sustained serious injuries. (Id.) Stubbs was taken to Penn Presbyterian

Hospital with head and extremity injuries, and Z.C. was taken to Children’s Hospital of

Philadelphia with head, neck, and extremity injuries. (Id. ¶ 57.) Stubbs and Z.C. underwent

extensive treatment and continue to suffer from these injuries. (Id.)




       4
         Boxing in is a technique for stopping a fleeing vehicle by surrounding the fleeing
vehicle with police vehicles. (Report 18.) This technique is prohibited by Directive 9.4.
(Directive 9.4 at 5; Report 18.) The Internal Affairs Division sustained a violation against Lt.
Frisco for failing to recognize Officer Merrell’s pursuit and for failing to correct or clarify the
“box him in” recommendation. (Report 18.)
                                                  3
         Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 4 of 11




       Approximately 26 seconds after the collision, Officer Merrell travelled through the

pedestrian crosswalk, and past Stubbs and Z.C. (Am. Compl. ¶¶ 36, 37.) He did not stop and

render aid or secure the scene of the accident, nor did he notify emergency services or Upper

Darby Police of the injured persons, as directed by Philadelphia Police Directive 4.1. (Am.

Compl. ¶¶ 38-39; Report 16.)

       Officer Merrell never notified his supervisors, police radio, or Upper Darby police about

his pursuit of Douglass or Douglass’s collision with Stubbs and Z.C. (Id.)

       Upper Darby police contacted Lt. Ruff and Lt. Frisco about the pursuit and the injuries

sustained by Stubbs and Z.C. (Id. ¶ 44.) Lt. Ruff and Lt. Frisco each confronted Officer Merrell.

(Id.) At first, Officer Merrell denied the pursuit of Douglass and he denied having seen

Douglass’s collision with Stubbs and Z.C. (Id.) Then, Officer Merrell admitted to the pursuit of

Douglass on the green and white motorcycle, and he completed Philadelphia Police and

Pennsylvania State Police pursuit memoranda. (Id. ¶ 47.) However, Officer Merrell stated in the

memoranda that the pursuit only lasted for eight city blocks and two minutes, and he did not

mention the collision. (Id.) Later, Officer Merrell explained that he did not previously report it

accurately because “he was fearful of getting into trouble.” (Id. ¶ 48.)

       An Internal Affairs Bureau investigation concluded that: (1) Officer Merrell was in

violation of Directive 9.4; (2) Officer Merrell had falsified official documents; (3) Officer

Merrell had committed insubordination; (4) Officer Merrell was in violation of Directive 4.1; and

(5) Officer Merrell had provided false statements to a supervisor. (Am. Compl. ¶ 51; Report 15-

21.)

       Plaintiffs filed an Amended Complaint, asserting a claim under 42 U.S.C. § 1983 against

Officer Merrell. Specifically, Plaintiffs allege that by engaging in an unjustified and dangerous



                                                 4
          Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 5 of 11




high-speed chase, Officer Merrell violated Plaintiffs’ Constitutional rights—specifically the

Fourteenth Amendment—by creating a state-created danger. Plaintiffs also assert a Monell

claim against the City of Philadelphia. Plaintiffs’ claim against the City is not at issue in this

Motion.

II.    LEGAL STANDARD

       Under Federal Rule of Civil Procedure 8(a)(2), “[a] pleading that states a claim for relief

must contain a short and plain statement of the claim showing that the pleader is entitled to

relief.” Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in part, for failure to

state a claim upon which relief can be granted. A motion under Rule 12(b)(6) tests the

sufficiency of the complaint against the pleading requirements of Rule 8(a). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

       A claim is plausible “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. A

complaint that merely alleges entitlement to relief, without alleging facts that show entitlement,

must be dismissed. See Fowler, 578 F.3d at 211. Courts need not accept “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements. . . .” Iqbal, 556

U.S. at 678. “While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations.” Id. at 679. This “‘does not impose a probability requirement

at the pleading stage,’ but instead ‘simply calls for enough facts to raise a reasonable expectation

that discovery will reveal evidence of’ the necessary element.” Phillips v. Cnty. of Allegheny,

515 F.3d 224, 234 (3d Cir. 2008) (quoting Twombly, 550 U.S. at 556).



                                                  5
         Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 6 of 11




III.   DISCUSSION

       Plaintiffs allege that, pursuant to Section 1983, Officer Merrell violated their substantive

due process rights guaranteed by the Fourteenth Amendment. The Fourteenth Amendment

provides that “[n]o State shall . . . deprive any person of life, liberty, or property, without due

process of law.” U.S. Const. Amend. XIV. Specifically, Plaintiffs allege that by engaging in an

unjustified and reckless high-speed chase that was in violation of police directive, Officer

Merrell’s conduct evinced a state-created danger that caused Plaintiffs’ injuries.

       Officer Merrell argues that the Section 1983 claim against him should be dismissed

because he is entitled to qualified immunity. Qualified immunity protects government officials

from civil damages for conduct that “does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v. Callahan,

555 U.S. 223, 231 (2009) (citation omitted). When assessing a claim for qualified immunity, we

must answer two questions: “One is whether the defendant’s conduct violated a statutory or

constitutional right. The other is whether the right at issue was clearly established when the

conduct took place. We have discretion to address either inquiry first.” Sauers v. Borough of

Nesquehoning, 905 F.3d 711, 716 (3d Cir. 2018) (citing Pearson, 555 U.S. at 236). First, we

address whether Officer Merrell had fair warning that he could be subject to constitutional

liability for his pursuit of Douglass. We then address whether the Amended Complaint pleads a

plausible Section 1983 claim against Officer Merrell.

       A.      Plaintiffs’ Constitutional Rights Were Clearly Established

       We begin by assessing whether Officer Merrell had fair warning that he could be subject

to constitutional liability for his pursuit of Douglass. In other words, we must determine whether




                                                   6
         Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 7 of 11




at the time of the accident, Officer Merrell had been put on notice that his actions violated

constitution rights.

       “For a constitutional right to be clearly established, ‘[t]he contours of the right must be

sufficiently clear that a reasonable official would understand that what he is doing violates that

right.’” Starnes v. Butler Cty. Court of Common Pleas, 50th Judicial Dist., 971 F.3d 416, 426

(3d Cir. 2020) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). Courts must

determine “if the case law at the time of the violation would have put the official on ‘fair notice’

that his conduct violated the plaintiff’s rights.’” Id. (quoting Hope v. Pelzer, 536 U.S. 730, 739

(2002)). “In other words, the ‘existing precedent must have placed the statutory or constitutional

question beyond debate.’” Id. (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). To

determine whether a right is clearly established, we first look to applicable Supreme Court

precedent. If none exists, then “it may be possible that a ‘robust consensus of cases of

persuasive authority’ in the Courts of Appeals could clearly establish a right for purposes of

qualified immunity.” L.R. v. Sch. Dist. of Phila., 836 F.3d 235, 247-48 (3d Cir. 2016) (citation

omitted).

       On April 15, 2017, the date of the accident, a police officer in the Third Circuit would

have understood that he could be subjected to constitutional liability for a police pursuit if he

acted with an intent to cause harm. Supreme Court precedent dictates this notice. In 1998, the

Supreme Court held that “high-speed chases with no intent to harm suspects physically or to

worsen their legal plight do not give rise to liability under the Fourteenth Amendment,

redressible by action under § 1983.” Cnty. of Sacramento v. Lewis, 523 U.S. 833, 854 (1998). A

year later, the Third Circuit similarly held that “[t]he critical factor in determining whether

Fourteenth Amendment liability for a high-speed chase may be imposed is whether the officer’s



                                                  7
           Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 8 of 11




conduct can be found to shock the conscience, for which the evidence must show intent to harm

the suspect physically.”

Davis v. Twp. of Hillside, 190 F.3d 167, 171 (3d Cir. 1999) (emphasis added).

       In light of Lewis and Davis, the standard of constitutional liability at the time of Officer

Merrell’s unauthorized pursuit was whether police officer actions during a high-speed chase

shock the conscience and evince an intent to cause harm.5 See Wilson v. Doe, No. 19-5015, 2020

U.S. Dist. LEXIS 62202, at *16 (E.D. Pa. Apr. 8, 2020) (“In light of [Lewis and Davis], the

Court notes that at the time of the police pursuit in this matter [on October 25, 2017], the state of

the law was such that police officers may have understood they could be exposed to

constitutional liability for actions taken during a police pursuit only when they had an intent to

harm.”) (emphasis added).

       B.      Plaintiffs’ Amended Complaint Pleads a Plausible State-created Danger
               Claim against Officer Merrell

       Next, we address whether the Amended Complaint pleads a plausible Section 1983 claim

against Officer Merrell. The parties’ dispute centers on whether the factual allegations support



       5
          Acknowledging the high bar created by the intent-to-harm standard of liability, in
October of 2018, the Third Circuit lowered the degree of culpability required to assert a police
pursuit state-created danger claim. In Sauers v. Borough of Nesquehoning, 905 F.3d 711, 723
(3d Cir. 2018), the Third Circuit concluded:
        Police officers now have fair warning that their conduct when engaged in a high-
        speed pursuit will be subject to the full body of our state-created danger case law.
        That law clearly establishes that the level of culpability required to shock the
        conscience exists on a spectrum tied to the amount of time a government official
        has to act. . . . [W]hen there is no compelling justification for an officer to engage
        in a high-speed pursuit and an officer has time to consider whether to engage in
        such inherently risky behavior, constitutional liability can arise when the officer
        proceeds to operate his vehicle in a manner that demonstrates a conscious disregard
        of a great risk of serious harm.
Sauers was decided more than a year after Officer Merrell’s unauthorized pursuit.
Therefore, the conscious disregard standard does not apply here. Plaintiffs do not attempt
to argue that it does.
                                                  8
         Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 9 of 11




an inference that Officer Merrell acted with an intent to harm when he pursued Douglass. Again,

a purpose to cause harm in a police pursuit context is shown when a police officer “[intended] to

harm suspects physically or to worsen their legal plight.” Lewis, 523 U.S. at 854. The facts

alleged in the Amended Complaint plausibly support the inference that Officer Merrell acted

with a purpose to cause harm.

       Officer Merrell’s dangerous pursuit of Douglass in defiance of a direct order from his

supervisors earlier that day to not pursue any dirt bikes could support an inference that Officer

Merrell acted with intent to harm. Undeterred by his supervisors’ direct order, Officer Merrell

pursued Douglass for eight to ten minutes, at 60 miles per hour, in the middle of the afternoon,

near a major transportation center, and through densely populated areas with clearly marked

pedestrian crosswalks. There was no urgency to pursue Douglass. In fact, Officer Merrell was

specifically ordered not to pursue him. Officer Merrell’s dangerous and unauthorized pursuit of

Douglass could support an inference that Officer Merrell acted with the requisite intent to harm.

See, e.g., Johnson v. Balt. Police Dep’t, No. 18-2375, 2020 U.S. Dist. LEXIS 61052, at *36-37

(D. Md. Apr. 7, 2020) (finding that plaintiffs had plausibly alleged a purpose to cause harm

where, “without observing any suspicious or ongoing criminal conduct,” officers intentionally

misused a police vehicle to “spe[e]d after [plaintiffs] down residential streets, running stop signs

in five different intersections, without ever activating their vehicles’ emergency equipment”);

McGowan v. Cnty. of Kern, No. 15-01365, 2018 U.S. Dist. LEXIS 96236, at *28-29 (E.D. Cal.

June 7, 2018) (finding that plaintiff had plausibly alleged a purpose to cause harm where officer

drove through “an intersection [with no visibility] against a red light travelling at 85 miles per

hour” even though there was no “necessity and urgency” that the officer respond to the call in




                                                  9
        Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 10 of 11




this manner and there was “virtual certainty that he would kill someone and for a reason other

than a legitimate law enforcement objective.”).

        Officer Merrell’s repeated attempts to conceal, coverup or simply lie about the

circumstances of his unauthorized pursuit of Douglass also support an inference that he acted

with a purpose to cause harm. Plaintiffs allege that Officer Merrell actively and repeatedly

attempted to conceal his pursuit of Douglass from his supervisors. When he crossed into Upper

Darby, Officer Merrell did not notify his supervisors and he stopped broadcasting his location

over police radio. When Officer Merrell ended his pursuit of Douglass, he re-entered

Philadelphia and did not contact his supervisors, police radio, or Upper Darby police about the

pursuit. His supervisors only learned of the pursuit when they were contacted by Upper Darby

police. Then, when first confronted by his supervisors, Officer Merrell denied the pursuit

altogether. When confronted a second time by his supervisors, Officer Merrell admitted only to

pursuing Douglass for eight city blocks. Officer Merrell even lied about the pursuit when

completing official police memoranda.

        These facts support a plausible inference that Officer Merrell acted with the requisite

intent to harm. See, e.g., Johnson, 2020 U.S. Dist. LEXIS 61052, at *36-37 (finding that

plaintiffs’ plausible allegation that officers had intentionally misused their vehicle was further

“fortified” by the allegation that the officers had also “falsified police reports” to justify their

pursuit after the fact); Knox v. City of Blue Ash, No. 08-577, 2009 U.S. Dist. LEXIS 91639, at

*12-13 (S.D. Ohio Sep. 30, 2009) (finding that plaintiff had plausibly alleged a purpose to cause

harm where officer repeatedly lied to justify his pursuit); Black v. City of Blue Ash, No. 08-

00584, 2009 U.S. Dist. LEXIS 23751, at *17 (S.D. Ohio Mar. 23, 2009) (same). Moreover,




                                                   10
        Case 2:19-cv-01579-RBS Document 19 Filed 01/28/21 Page 11 of 11




Officer Merrell’s repeated lies suggests that his pursuit of Douglass did not have a “legitimate”

law enforcement objective. See Lewis, 523 U.S. at 836; Davis, 190 F.3d at 169.

       Accordingly, the Amended Complaint’s factual allegations support a plausible theory that

Officer Merrell acted with an intent to cause harm. At this juncture, we will permit Plaintiffs to

proceed on a Section 1983 claim against Officer Merrell.

IV.    CONCLUSION

       For the foregoing reasons, Defendant Officer Dwayne Merrell’s Motion to Dismiss

Amended Complaint will be denied.

       An appropriate Order follows.


                                                     BY THE COURT:


                                                     /s/ R. Barclay Surrick
                                                     R. BARCLAY SURRICK, J.




                                                11
